AO 245B (Rev.06/05) Sheet 1 – Judgment in a Criminal Case


                                      United States District Court
                                         Eastern District of Wisconsin
   UNITED STATES OF AMERICA                                 AMENDED JUDGMENT AND ORDER GRANTING
                                                            DEFENDANT’S MOTION TO REDUCE SENTENCE
                                                            PURSUANT TO THE FIRST STEP ACT OF 2018
           V.
                                                            Case Number: 07-CR-106-JPS
                                                            Marshal Number: 08850-089

   N-NAMDI WILLIAMS

                                                            Anderson Gansner            Lisa Wesley
                                                            Defendant’s Attorney        Assistant United States Attorney


DATE OF ORIGINAL JUDGMENT: January 22, 2008
DATE OF AMENDED JUDGMENT: August 22, 2019

        On March 22, 2019 Defendant filed a motion to reduce sentence in light of the Fair Step Act of 2018.
(Docket #37). The Court addressed the motion in a hearing on August 22, 2019 and determined that the motion
should be granted. The Court found that Defendant’s term of imprisonment should be reduced to a sentence of
time served. Defendant shall also serve eight (8) years on supervised release, subject to the conditions discussed
at the hearing and set forth herein. At the hearing, the government waived the requirement that Defendant re-
pay the buy money; therefore, that condition has been removed from his conditions of supervised release. All
other terms of the Court’s prior judgment shall remain in effect. Accordingly,

        IT IS ORDERED that Defendant’s motion to reduce sentence in light of the First Step Act of 2018 (Docket
#37) be and the same is hereby GRANTED; and

        IT IS FURTHER ORDERED that Defendant’s term of imprisonment shall be reduced from 240 months
to one of time served, as described above.

       Except as otherwise provided herein, all provisions of the previous judgment shall remain intact, and the
same are incorporated herein by reference as though set forth herein at length.

         Dated at Milwaukee, Wisconsin, this 22nd day of August, 2019.



                                                            ______________________________
                                                            J. P. Stadtmueller
                                                            U.S. District Judge
AO 245B (Rev.06/05) Sheet 3 – Supervised Release                                                      Page 2 of 3
Defendant: N-Namdi Williams
Case Number: 07-CR-106
District: Eastern District of Wisconsin
                                          SUPERVISED RELEASE

       Upon release from imprisonment, the defendant shall be on supervised release for a term of Eight (8)
years as to Count One of the Indictment. The defendant shall comply with the following special conditions:

    1. Within 72 hours of release from the custody of the Bureau of Prisons, the defendant shall report in person
       to his supervising probation officer in the district to which the defendant has been released.

    2. The defendant shall not commit another federal, state, or local crime.

    3. The defendant shall not possess any firearms or other dangerous weapons.

    4. Pursuant to the Violent Crime Control and Law Enforcement Act of 1996, the defendant shall not illegally
       possess or unlawfully use any controlled substance. The defendant shall submit to one drug test within
       15 days of release and two periodic tests within one year from the commencement of supervision.

    5. The defendant must reside at a residence approved by his supervising probation officer.

    6. The defendant shall use his best efforts to secure lawful full-time employment and support his
       dependents.

    7. The defendant shall notify his supervising probation officer at least ten days prior to any change in the
       place of his residence or employment. When such notification is not possible, the defendant shall notify
       his supervising probation officer within 72 hours of the change.

    8. The defendant shall notify his supervising probation officer within 72 hours of being arrested or
       questioned by a law enforcement officer.

    9. The defendant shall follow the reasonable instructions of his supervising probation officer and answer
       all inquiries of such officer subject to the defendant’s Fifth Amendment right against self-incrimination.

    10. The defendant shall permit his supervising probation officer to visit him at reasonable times at home, or
        such other location as may be mutually agreed upon, and shall permit confiscation of any contraband
        observed in plain view by his supervising probation officer.

    11. The defendant shall not associate with any persons known by him to be engaged or planning to be
        engaged in criminal activity. “Associate” as used here means to communicate, meet, reside, socialize, or
        otherwise interact with such person.

    12. The defendant shall not knowingly leave the judicial district to which he has been released without the
        permission of the Court or his supervising probation officer.

    13. The defendant shall not enter into any agreement to act as an informer or special agent of a law
        enforcement agency without the prior approval of the Court.
AO 245B (Rev.06/05) Sheet 3 – Supervised Release                                                            Page 3 of 3
Defendant: N-Namdi Williams
Case Number: 07-CR-106
District: Eastern District of Wisconsin

    14. The defendant is to provide access to all financial information requested by his supervising probation
        officer including, but not limited to, copies of all federal and state income tax returns. All tax returns
        shall be filed in a timely manner. The defendant shall also submit monthly financial reports to his
        supervising probation officer.

    15. The defendant is to cooperate with Child Support Services in payment of any child support or arrearages
        and to make regular payments under the guidance and supervision of his supervising probation officer.

    In accordance with the recent decisions by the United States Court of Appeals for the Seventh Circuit in
United States v. Siegel, 753 F.3d 705 (7th Cir. 2014), United States v. Thompson, 777 F.3d 368 (7th Cir. 2015), United
States v. Kappes, 782 F.3d 828 (7th Cir. 2015), United States v. Downs, 784 F.3d 1180 (7th Cir. 2015), United States v.
Poulin, 809 F.3d 924 (7th Cir. 2016), United States v. Ortiz, 817 F.3d 1180 (7th Cir. 2016), United States v. Hill, 818
F.3d 342 (7th Cir. 2016), and their progeny, the Court withheld imposition of any additional conditions of
supervised release. The Court concluded that such additional conditions, if any, are best left for further
consideration at such time as they become necessary.
